                            UNITED STATES OF AMERICA
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                              Case No: 4:20-CR-17-lD

UNITED STATES OF AMERICA

              vs.                                              ORDER

KALID KORON OCEAN-AVENT

       IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on January 25, 2021 be turned over to Special Agent Wade Butler to be retained in his/her
custody until this case is completed, including any matters on appeal :

       Govt. Exhibit No:           Description :

       1                           Firearm (Smith & Wesson, Model SW40VE )
       2                           Firearm (Taurus, Model PT99)




This 25th day of January, 2021.



                                                        JA~EVER Ill
                                                        UNITED STATES DISTRICT JUDGE

Agent'sSignature: ~ #b•H




           Case 4:20-cr-00017-D Document 56 Filed 01/25/21 Page 1 of 1
